









--------------------------------------------------------------------------------


JLG INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

--------------------------------------------------------------------------------


EFFECTIVE SEPTEMBER 6, 2000


(AS AMENDED EFFECTIVE DECEMBER 31, 2008)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


JLG INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


TABLE OF CONTENTS

--------------------------------------------------------------------------------

Page
Section 1. Establishment and Purpose of the Plan 1           1.1. Establishment
1           1.2. Purpose 1 
Section 2. Participation by Eligible Executives 1           2.1. Eligible
Executives on Effective Date 1           2.2. Eligible Executives After
Effective Date 1           2.3. Written Proof of Participation Required 1 
Section 3. Accrued Benefit 2           3.1. Method of Determining Accrued
Benefit 2           3.2. Applicable Percentage 2           3.3. Final Average
Compensation 2           3.4. Required Reductions 3 
Section 4. Retirement Benefits 4           4.1. Normal Retirement Benefit 4 
         4.2. Late Retirement Benefit 4           4.3. Early Retirement Benefit
5           4.4. Vested Retirement Benefit 5           4.5. Disability
Retirement Benefit 5           4.6. Joint & Survivor Annuity Option 5 
         4.7. Lump Sum Option 6 
Section 5. Preretirement Death Benefits 6           5.1. Lump Sum Benefit 6 
         5.2. Annuity Options Available to Spouse Beneficiaries 6 
Section 6. Nature of Participant’s Interest in Plan 7           6.1. No Right to
Assets 7           6.2. No Right to Transfer Interest 7           6.3. No
Employment Rights 7           6.4. Withholding and Tax Liabilities 7 
Section 7. Administration, Interpretation, and Modification of Plan 8 
         7.1. Plan Administrator 8           7.2. Powers of Committee 8 
         7.3. Finality of Committee Determinations 8           7.4. Incapacity
8 

i

--------------------------------------------------------------------------------

           7.5. Amendment, Suspension, and Termination 8           7.6. Power to
Delegate Board Authority 8           7.7. Headings 8           7.8. Severability
9           7.9. Governing Law 9           7.10. Complete Statement of Plan 9 
Section 8. Terms Used in the Plan 9           8.1. Gender and Number 9 
         8.2. Definitions 9 
Section 9. Code Section 409A Grandfathering Provisions 17           9.1. General
Grandfathering Rule 17           9.2. 409A Grandfathered Benefit Amount 17 
         9.3. Payment of Grandfathered Benefit Amount 18           9.4. 409A
Non-Grandfathered Benefit Amount 18           9.5. Compliance with Internal
Revenue Code Section 409A 21 
APPENDIX A Accrued Benefit of Participants Before September 6, 2000 22 
         A.1. Introduction 22           A.2. Definitions 22           A.3.
Applicable Percentage 22           A.4. Final Average Compensation 22 
         A.5. Required Reductions 23 





ii

--------------------------------------------------------------------------------


JLG INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Effective September 6, 2000

(As Amended Effective December 31, 2008)

--------------------------------------------------------------------------------


SECTION 1.     ESTABLISHMENT AND PURPOSE OF THE PLAN.

        1.1.    Establishment. Effective June 1, 1995, the Company established
the Plan for the benefit of the Participants and, in the case of Participants
described in Section 2.1, for the purpose of replacing their benefits under the
Prior Plan.

        1.2.    Purpose. The Plan is an unfunded plan maintained primarily for
the purpose of providing deferred compensation to a select group of management
and highly compensated employees. The Plan provides supplemental retirement
income to Participants in excess of their employer-provided benefits under
certain other plans and arrangements up to the maximum benefit specified in the
Plan. The Plan also provides supplemental survivor’s income to Participant’s
Beneficiaries.


SECTION 2.     PARTICIPATION BY ELIGIBLE EXECUTIVES.

         2.1.    Eligible Executives on Effective Date. An employee who is an
Eligible Executive on the Effective Date will become a Participant in the Plan
beginning on the Effective Date if he agrees in writing to waive all rights he
may have under the Prior Plan.

         2.2.    Eligible Executives After Effective Date. No new Participants
shall be admitted to the Plan after December 31, 2008. An employee who first
becomes an Eligible Executive after the Effective Date will not become a
Participant in the Plan unless the Compensation Committee, in its sole
discretion, permits him to do so. If the Compensation Committee does permit him
to participate in the Plan, the Eligible Executive will become a Participant in
the Plan on the date specified by the Compensation Committee in its sole
discretion.

         2.3.    Written Proof of Participation Required. No employee will
become a Participant in the Plan unless he and the Company execute a copy of the
Plan document recognizing his participation in the Plan. The executed copy will
constitute an agreement between the Company and the employee that binds both of
them to the terms of the Plan. Their agreement will be binding on their heirs,
executors, administrators, successors, and assigns, both present and future. The
executed copy must be signed on the Company’s behalf by an authorized officer
(other than the employee) and by the employee on his own behalf. In the case of
an employee who becomes a Participant under Section 2.1, the executed copy will
also constitute his written agreement to waive all rights he may have under the
Prior Plan.

--------------------------------------------------------------------------------

JLG Industries, Inc. Page 2  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


SECTION 3. ACCRUED BENEFIT.

        3.1.     Method of Determining Accrued Benefit.

          (a)        If an individual first became a Participant on or after
September 6, 2000, his Accrued Benefit shall be determined as provided in this
Section 3. The Participant’s Accrued Benefit under the Plan shall be a monthly
benefit equal to the Applicable Percentage of his Final Average Compensation,
payable in the form of a Ten-Year Certain Life Annuity beginning on his Normal
Retirement Date, and reduced in accordance with Section 3.4.


          (b)        The Accrued Benefit of an individual who first became a
Participant before September 6, 2000, shall be determined as provided in
Appendix A of the Plan.


         3.2.    Applicable Percentage. A Participant’s Applicable Percentage is
the percentage specified by the Compensation Committee with respect to the
Participant for purposes of the Plan, as reflected in the written agreement
between the Company and the Participant executed in accordance with Section 2.3,
multiplied by the service fraction described in the following sentence. Unless a
different service fraction is specified in the written agreement between the
Company and the Participant, the numerator of the service fraction is the
Participant’s Years of Service (not exceeding 20) when his employment with the
Company terminates, and the denominator of the service fraction is 20.

         3.3.    Final Average Compensation. A Participant’s Final Average
Compensation is one-twelfth the average of his Annual Compensation for the 2
consecutive or nonconsecutive calendar years during which the average of his
Annual Compensation is the highest. The Annual Compensation of a Participant for
a calendar year is the amount of the Participant’s base salary for the calendar
year and the amount of any cash bonus paid to him in the calendar year, each
including (i) amounts that are contributed, at the election of a Participant, on
behalf of the Participant to a cafeteria plan or a cash or deferred arrangement
and not included in the Participant’s gross income for federal income tax
purposes by reason of section 125, 132(f), or 402(e)(3) of the Code and (ii)
compensation deferred under the JLG Industries, Inc. Executive Deferred
Compensation Plan (or any successor thereto). Annual Compensation earned more
than 10 years before the year in which the Participant’s employment with the
Company terminates is ignored. Annual Compensation does not include any amount
realized as a result of the grant, modification, or exercise of a stock option
or stock appreciation right; lapse of restriction on restricted property; or
settlement of deferred stock grants or restricted stock or performance units.

--------------------------------------------------------------------------------

JLG Industries, Inc. Page 3  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------

         3.4.    Required Reductions. The monthly installments otherwise
included in a Participant’s Accrued Benefit will be reduced as follows:

          (a)        First, if the Participant elects to begin receiving
benefits before his Normal Retirement Date, his Accrued Benefit will be reduced
by one half of one percent for each month during which benefits are scheduled to
be paid before his Normal Retirement Date.


          (b)        Second, each monthly installment will be reduced by the
monthly amount of a benefit that is the Actuarial Equivalent of all
employer-provided benefits the Participant has received, is receiving, or is
expected to receive under any defined benefit plan (other than this Plan)
maintained by the Company or any entity that would be aggregated with the
Company under section 414(b) or (c) of the Code. The amount of the Participant’s
employer-provided benefits under other defined benefit plans will be determined
as of the Participant’s Benefit Starting Date. Employer-provided benefits
provided to an alternate payee under a domestic relations order will be treated
as if they were provided to the Participant.


          (c)        Third, each monthly installment will be further reduced by
the monthly amount of a benefit that is the Actuarial Equivalent of all
employer-provided account balances accumulated on the Participant’s behalf under
any defined contribution plan maintained by the Company or any entity that would
be aggregated with the Company under section 414(b) or (c) of the Code.
Employer-provided account balances do not include any portion of an account
balance attributable to salary reduction contributions made by the Participant,
regardless of whether the contributions are made on a pre-tax or an after-tax
basis. Account balances will be determined as of 30 days before the
Participant’s Benefit Starting Date. Distributions previously made from the
Participant’s accounts will be taken into account, plus interest from the date
of distribution. Employer-provided account balances provided to an alternate
payee under a domestic relations order will be treated as if they were provided
to the Participant.


          (d)        Fourth, each monthly installment will be further reduced by
the monthly amount of a benefit that is the Actuarial Equivalent of the
Participant’s Company Contribution Subaccount (within the meaning of the JLG
Industries, Inc. Executive Deferred Compensation Plan), if any, and any
investment return (or loss) credited to such subaccount pursuant to section 3.3
of such plan. The balance in the Participant’s subaccount will be determined as
of 30 days before the Participant’s Benefit Starting Date. Previous
distributions attributable to the Participant’s accounts will be taken into
account, plus interest from the date of distribution.


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 4  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          (e)        Fifth, after the preceding reductions have been made, each
monthly installment that is scheduled to be made after the Participant reaches
Social Security Retirement Age will be further reduced by one-half the monthly
amount of the federal Social Security old-age benefit he is entitled to begin
receiving on his Social Security Retirement Age.


          (f)        Sixth, after the preceding reductions have been made, the
resulting monthly installment will be further reduced by multiplying it by the
Participant’s Vested Percentage. The Vested Percentage is 100 percent in the
case of a Participant with 5 or more Years of Service, and zero percent in the
case of a Participant with less than 5 Years of Service. A Participant is deemed
to have completed 5 Years of Service if he dies or becomes Disabled, or if a
Change in Control occurs, before his Benefit Starting Date.


          (g)        Seventh, after the preceding reductions have been made,
each monthly installment made during a month for which the Participant receives
benefits under a long-term disability plan maintained by the Company will be
further reduced by the amount of the employer-provided long-term disability
benefit he receives for that month.



SECTION 4.     RETIREMENT BENEFITS.

         4.1.    Normal Retirement Benefit. A Participant who retires from
service with the Company on his Normal Retirement Date is entitled to a Normal
Retirement Benefit. Unless he elects otherwise, he will receive his Normal
Retirement Benefit in the form of a Ten-Year Certain Life Annuity beginning on
his Normal Retirement Date. The monthly installments made under his Normal
Retirement Benefit will be the same as the monthly installments under his
Accrued Benefit.

         4.2.    Late Retirement Benefit. A Participant who retires from service
with the Company after his Normal Retirement Date is entitled to a Late
Retirement Benefit. Unless he elects otherwise, he will receive his Late
Retirement Benefit in the form of a Ten-Year Certain Life Annuity beginning on
the first day of the month after he retires from service with the Company. The
monthly installments made under his Late Retirement Benefit will be the same as
the monthly installments under his Accrued Benefit (except that the Applicable
Percentage shall be determined taking into account his Years of Service through
his retirement date), beginning with the monthly installment for the month that
includes his Late Retirement Date. However, he will not receive any monthly
installments that would have been made under his Accrued Benefit before his Late
Retirement Date, and no adjustment will be made in his Late Retirement Benefit
to reflect the loss of these installments. For purposes of calculating the Final
Average Compensation of a Participant entitled to a Late Retirement Benefit,
Annual Compensation paid after the Participant’s Normal Retirement Date will be
taken into account.

--------------------------------------------------------------------------------

JLG Industries, Inc. Page 5  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


         4.3.    Early Retirement Benefit. A Participant who retires from
service with the Company on or after age 55 but before his Normal Retirement
Date is entitled to an Early Retirement Benefit. Unless he elects otherwise, he
will receive his Early Retirement Benefit in the form of a Ten-Year Certain Life
Annuity beginning on his Normal Retirement Date. The monthly installments made
under his Early Retirement Benefit will be the same as the monthly installments
under his Accrued Benefit. However, he may elect to begin receiving his Early
Retirement Benefit on the first day of any month before his Normal Retirement
Date and on or after the date he retires from service with the Company.

         4.4.    Vested Retirement Benefit. A Participant whose employment with
the Company terminates for any reason before age 55 following a Change in
Control is entitled to a Vested Retirement Benefit. Unless he elects otherwise,
he will receive his Vested Retirement Benefit in the form of a Ten-Year Certain
Life Annuity beginning on his Normal Retirement Date. The monthly installments
made under his Vested Retirement Benefit will be the same as the monthly
installments under his Accrued Benefit. However, he may elect to begin receiving
his Vested Retirement Benefit on the first day of any month before his Normal
Retirement Date and on or after age 55. A Participant whose employment with the
Company terminates for any reason other than death or Disability before age 55
and before a Change in Control is not entitled to a Retirement Benefit

         4.5.    Disability Retirement Benefit. A Participant who becomes
Disabled before his employment with the Company terminates and before he
satisfies the requirements for another Retirement Benefit under this Section 4
is entitled to a Disability Retirement Benefit. Unless he elects otherwise, he
will receive his Disability Retirement Benefit in the form of a Ten-Year Certain
Life Annuity beginning on his Normal Retirement Date. The monthly installments
made under his Disability Retirement Benefit will be the same as the monthly
installments under his Accrued Benefit. However, he may elect to begin receiving
his Disability Retirement Benefit on the first day of any month before his
Normal Retirement Date and on or after age 55.

         4.6.    Joint & Survivor Annuity Option. A Participant may elect to
receive his Retirement Benefit in the form of a Ten-Year Certain Joint &
Survivor Annuity rather than a Ten-Year Certain Life Annuity. The Ten-Year
Certain Joint & Survivor Annuity may begin on the first day of any month on
which the Participant is entitled to begin receiving his Retirement Benefit and
will be the Actuarial Equivalent of the Retirement Benefit that would have been
payable to him in the form of a Ten-Year Certain Life Annuity beginning on that
day. Any election under this Section 4.6 must be made before the Participant’s
Benefit Starting Date and may not be changed or revoked after that date.

         4.7.    Lump Sum Option. Alternatively, a Participant may elect to
receive his Retirement Benefit in the form of a lump sum rather than a Ten-Year
Certain Life Annuity. The lump sum may be paid on the first day of any month on
which the Participant is entitled to begin receiving his Retirement Benefit and
will equal the Actuarial Present Value of the Retirement Benefit that would have
been payable to him in the form of a Ten-Year Certain Life Annuity beginning on
that day. Any election under this Section 4.7 must be made before the
Participant’s Benefit Starting Date and may not be changed or revoked after that
date.

--------------------------------------------------------------------------------

JLG Industries, Inc. Page 6  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------



SECTION 5.     PRERETIREMENT DEATH BENEFITS.

         5.1.    Lump Sum Benefit. If a Participant dies before his Benefit
Starting Date, his Beneficiary is entitled to a Preretirement Death Benefit,
even if the Participant has not satisfied the requirements for a Retirement
Benefit under Section 4 at the time of his death. Except as provided in Section
5.2, the Preretirement Death Benefit will be paid as soon as administratively
feasible after the Participant’s death in the form of a lump sum equal to the
Actuarial Present Value of the first 120 monthly installments that would have
been paid to the Participant under a Ten-Year Certain Life Annuity that began on
the earliest date after his death on which he could have elected to begin
receiving benefits under Section 4, had he not died.

         5.2.    Annuity Options Available to Spouse Beneficiaries. In lieu of
the lump sum described in Section 5.1, a Beneficiary who is married to the
Participant at the time of his death may elect to receive the Preretirement
Death Benefit in the form of either a Single Life Annuity Or a Ten-Year Certain
Fixed Annuity. The Beneficiary may elect to begin receiving the Single Life
Annuity or Ten-Year Certain Fixed Annuity on any date after the Participant’s
death on which the Participant could have elected to begin receiving benefits
under Section 4, had he not died. Any election under this Section 5.2 must be
made before the Beneficiary’s Benefit Starting Date and may not be changed or
revoked after that date.


SECTION 6.     NATURE OF PARTICIPANT’S INTEREST IN PLAN.

         6.1.    No Right to Assets. Participation in the Plan does not create,
in favor of any Participant or Beneficiary, any right or lien in or against any
asset of the Company. Nothing contained in the Plan, and no action taken under
its provisions, will create or be construed to create a trust of any kind, or a
fiduciary relationship, between the Company and a Participant or any other
person. The Company’s promise to pay benefits under the Plan will at all times
remain unfunded as to each Participant and Beneficiary, whose rights under the
Plan are limited to those of a general and unsecured creditor of the Company.

         6.2.    No Right to Transfer Interest. Rights to benefits payable under
the Plan are not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, or encumbrance. However, the Administrative
Committee may permit a Participant or Beneficiary to enter into a revocable
arrangement to pay all or part of his benefits under the Plan to a revocable
grantor trust (a so-called “living trust”). In addition, the Administrative
Committee may recognize the right of an alternate payee named in a domestic
relations order to receive all or part of a Participant’s benefits under the
Plan, but only if (a) the domestic relations order would be a “qualified
domestic relations order” within the meaning of section 414(p) of the Code (if
section 414(p) applied to the Plan), (b) the domestic relations order does not
attempt to give the alternate payee any right to any asset of the Company, (c)
the domestic relations order does not attempt to give the alternate payee any
right to receive payments under the Plan at a time or in an amount that the
Participant could not receive under the Plan, and (d) the amount of the
Participant’s benefits under the Plan are reduced to reflect any payments made
or due the alternate payee.

--------------------------------------------------------------------------------

JLG Industries, Inc. Page 7  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


         6.3.    No Employment Rights. No provisions of the Plan and no action
taken by the Company, the Board of Directors, the Compensation Committee, or the
Administrative Committee will give any person any right to be retained in the
employ of the Company, and the Company specifically reserves the right and power
to dismiss or discharge any Participant.

         6.4.    Withholding and Tax Liabilities. The amount of any withholdings
required to be made by any government or government agency will be deducted from
benefits paid under the Plan to the extent deemed necessary by the
Administrative Committee. In addition, the Participant or Beneficiary (as the
case may be) will bear the cost of any taxes not withheld on benefits provided
under the Plan, regardless of whether withholding is required.


SECTION 7.     ADMINISTRATION, INTERPRETATION, AND MODIFICATION OF PLAN.

         7.1.    Plan Administrator. The Administrative Committee will
administer the Plan.

         7.2.    Powers of Committee. The Administrative Committee’s powers
include, but are not limited to, the power to adopt rules consistent with the
Plan; the power to decide all questions relating to the interpretation of the
terms and provisions of the Plan; and the power to resolve all other questions
arising under the Plan (including, without limitation, the power to remedy
possible ambiguities, inconsistencies, or omissions by a general rule or
particular decision). The Administrative Committee has discretionary authority
to exercise each of the foregoing powers.

         7.3.    Finality of Committee Determinations. Determinations by the
Administrative Committee and any interpretation, rule, or decision adopted by
the Administrative Committee under the Plan or in carrying out or administering
the Plan will be final and binding for all purposes and upon all interested
persons, their heirs, and their personal representatives.

         7.4.    Incapacity. If the Administrative Committee determines that any
person entitled to benefits under the Plan is unable to care for his affairs
because of illness or accident, any payment due (unless a duly qualified
guardian or other legal representative has been appointed) may be paid for the
benefit of such person to his spouse, parent, brother, sister, or other party
deemed by the Administrative Committee to have incurred expenses for such
person.

--------------------------------------------------------------------------------

JLG Industries, Inc. Page 8  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


         7.5.    Amendment, Suspension, and Termination. The Board of Directors
has the right by written resolution to amend, suspend, or terminate the Plan at
any time. However, no amendment, suspension, or termination will apply to an
employee who already is a Participant in the Plan without his express written
consent.

         7.6.    Power to Delegate Board Authority. The Board of Directors may,
in its sole discretion, delegate to any person or persons all or part of its
authority and responsibility under the Plan, including, without limitation, the
authority to amend the Plan.

         7.7.    Headings. The headings used in this document are for
convenience of reference only and may not be given any weight in interpreting
any provision of the Plan.

         7.8.    Severability. If any provision of the Plan is held illegal or
invalid for any reason, the illegality or invalidity of that provision will not
affect the remaining provisions of the Plan, and the Plan will be construed and
enforced as if the illegal or invalid provision had never been included in the
Plan.

         7.9.    Governing Law. The Plan will be construed, administered, and
regulated in accordance with the laws of the Commonwealth of Pennsylvania,
except to the extent that those laws are preempted by federal law.

         7.10.    Complete Statement of Plan. This Plan supersedes the Prior
Plan with respect to the Participants. This Plan contains a complete statement
of its terms. The Plan may be amended, suspended, or terminated only in writing
and then only as provided in Section 7.5. A Participant’s right to any benefit
of a type provided under the Plan will be determined solely in accordance with
the terms of the Plan. No other evidence, whether written or oral, will be taken
into account in interpreting the provisions of the Plan. Notwithstanding the
preceding provisions of this Section 7.10, for purposes of determining benefits
with respect to a Participant, this Plan will be deemed to include (a) the
provisions of the written agreement between the Company and the Participant
executed in accordance with Section 2.3, and (b) the provisions of any other
written agreement between the Company and the Participant to the extent such
other agreement explicitly provides for the incorporation of some or all of its
terms into this Plan.


SECTION 8.     TERMS USED IN THE PLAN.

         8.1.    Gender and Number. Words used in the masculine gender in the
Plan are intended to include the feminine and neuter genders, where appropriate.
Words used in the singular form in the Plan are intended to include the plural
form, where appropriate, and vice versa.

--------------------------------------------------------------------------------

JLG Industries, Inc. Page 9  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


         8.2.    Definitions. When used in capitalized form in the Plan, the
following words and phrases have the following meanings, unless the context
clearly indicates that a different meaning is intended:

          “Accrued Benefit” means the benefit described in Section 3 or Appendix
A, whichever is applicable.


          “Actuarial Equivalent” means the following: an amount or benefit is
the “Actuarial Equivalent” of, or is “Actuarially Equivalent” to, another amount
or benefit as of a specified date, if the Actuarial Present Value as of the
specified date of the first amount or benefit equals the Actuarial Present Value
as of the specified date of the second amount or benefit, when calculated using
the same actuarial assumptions. Actuarial Equivalence under Section 3A will be
determined as of the Participant’s Benefit Starting Date, and the resulting
benefit will be expressed in the form of a Ten-Year Certain Life Annuity
beginning on the Participant’s Benefit Starting Date. Actuarial Equivalence
under Section 4.6 will be determined as of the Participant’s Benefit Starting
Date, and the resulting benefit will be expressed in the form of a Ten-Year
Certain Joint & Survivor Annuity beginning on the Participant’s Benefit Starting
Date. Actuarial Equivalence under the definition of “Single Life Annuity” in
this Section 8.2 will be determined as of the Beneficiary’s Benefit Starting
Date, and the resulting benefit will be expressed in the form of a Single Life
Annuity beginning on the Beneficiary’s Benefit Starting Date.


          “Actuarial Present Value” means the value as of a specified date of an
amount or a series of amounts due before or thereafter, where each amount is
multiplied by the probability that the condition or conditions on which payment
of the amount is contingent will be satisfied, and where each amount so
multiplied is then increased (if due before) or discounted (if due thereafter)
according to an assumed rate of interest to reflect the time value of money.
Unless the Plan specifies otherwise, the mortality table and interest rate used
to calculate the Actuarial Present Value of an amount or series of amounts will
be the mortality table and interest rate in effect under section
417(e)(3)(A)(ii) of the Code 90 days before the Participant’s Benefit Starting
Date.


          “Administrative Committee” means the Administrative Committee
appointed to administer the JLG Industries, Inc. Employees’ Retirement Savings
Plan. However, during the two-year period following a Change in Control,
“Administrative Committee” means the trustee under the grantor trust maintained
by the Company in connection with the Plan.


          “Annual Compensation” has the meaning assigned to that term in Section
3.3 or Appendix A, whichever is applicable.


          “Applicable Percentage” has the meaning assigned to that term in
Section 3.2 or Appendix A, whichever is applicable.


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 10  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          “Associate” has the meaning assigned to that term for purposes of Rule
12b-2 of the General Rules and Regulations under the Securities Exchange Act.


          “Beneficial Owner” means the following: a Person is deemed to be the
“Beneficial Owner” of, to “Beneficially Own,” and to have “Beneficial Ownership”
of, any securities:


          (1)        which such Person or any of such Person’s Securities Law
Affiliates or Associates beneficially owns, directly or indirectly;


          (2)        which such Person or any of such Person’s Securities Law
Affiliates or Associates has (A) the right or obligation to acquire (whether
such right or obligation is exercisable or effective immediately or only after
the passage of time) pursuant to any agreement, arrangement, or understanding
(whether or not in writing) or upon the exercise of conversion rights, exchange
rights, rights, warrants or options, or otherwise; provided that a Person shall
not be deemed the “Beneficial Owner” of, or to “Beneficially Own,’” or to have
“Beneficial Ownership” of, securities tendered pursuant to a tender or exchange
offer made by such Person or any of such Person’s Securities Law Affiliates or
Associates until such tendered securities are accepted for purchase or exchange;
or (B) the right to vote pursuant to any agreement, arrangement, or
understanding (whether or not in writing); provided that a Person shall not be
deemed the “Beneficial Owner” of, or to “Beneficially Own,” or to have
“Beneficial Ownership” of, any security under this clause (B) if the agreement,
arrangement, or understanding to vote such security (i) arises solely from a
revocable proxy given in response to a public proxy or consent solicitation made
pursuant to, and in accordance with, the applicable rules and regulations of the
Securities Exchange Act, and (ii) is not also then reported by such Person on
Schedule 13D under the Securities Exchange Act (or any comparable or successor
report); or


          (3)        which are beneficially owned, directly or indirectly, by
any other Person (or any Securities Law Affiliate or Associate thereof) with
which such Person or any of such Person’s Securities Law Affiliates or
Associates has any agreement, arrangement, or understanding (whether or not in
writing) or with which such Person or any of such Person’s Securities Law
Affiliates have otherwise formed a group for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause (B)(i) of
paragraph (2), above), or disposing of any securities of the Company.


          “Beneficiary” means the person designated in writing by a Participant
to receive benefits under the Plan after the Participant’s death. If a
Participant dies before his Benefit Starting Date and he has failed to designate
a Beneficiary or his designated Beneficiary fails to survive him, his
Beneficiary will be the person to whom he is married at the time of his death,
or if he is not married at that time, his Beneficiary will be the executor of
his will or the administrator of his estate. If a Participant who has elected a
Ten-Year Certain Life Annuity dies on or after his Benefit Starting Date and he
has failed to designate a Beneficiary or his Beneficiary fails to survive him,
his Beneficiary will be the person to whom he is married at the time of his
death, or if he is not married at that time, the Actuarial Present Value of the
payments (if any) to be made after his death will be paid in an immediate lump
sum to the executor of his will or the administrator of his estate. A
Participant may revoke in writing a prior designation of a Beneficiary at any
time before the earlier of the Participant’s death or his Benefit Starting Date.
In addition, a Participant may revoke in writing a prior designation of a
Beneficiary under a Ten-Year Certain Life Annuity at any time before the
Participant’s death. A Beneficiary under a Ten-Year Certain Life Annuity or a
Ten-Year Certain Fixed Annuity may designate in writing a person to receive any
benefits due under the Plan after the Beneficiary’s death (a “Beneficiary’s
Beneficiary”). The Beneficiary may revoke this designation in writing at any
time before his death.


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 11  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          “Benefit Starting Date” means the date on which a Participant or
Beneficiary is scheduled to begin receiving benefits under the Plan.


          “Board of Directors” means the Board of Directors of the Company.


          “Change in Control” means the first to occur of the following events:


          (1)        an acquisition (other than directly from the Company) of
securities of the Company by any Person, immediately after which such Person,
together with all Securities Law Affiliates and Associates of such Person,
becomes the Beneficial Owner of securities of the Company representing 25
percent or more of the Voting Power provided that, in determining whether a
Change in Control has occurred, the acquisition of securities of the Company in
a Non-Control Acquisition will not constitute an acquisition that would cause a
Change in Control; or


          (2)        three or more directors, whose election or nomination for
election is not approved by a majority of the members of the Incumbent Board
then serving as members of the Board of Directors, are elected within any single
12-month period to serve on the Board of Directors; provided that an individual
whose election or nomination for election is approved as a result of either an
actual or threatened Election Contest or Proxy Contest, including by reason of
any agreement intended to avoid or settle any Election Contest or Proxy Contest,
will be deemed not to have been approved by a majority of the Incumbent Board
for purposes of this definition; or


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 12  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          (3)        members of the Incumbent Board cease for any reason to
constitute at least a majority of the Board of Directors; or


          (4)        approval by shareholders of the Company of:


          (A)        a merger, consolidation, or reorganization involving the
Company, unless


          (i)        the shareholders of the Company, immediately before the
merger, consolidation, or reorganization, own, directly or indirectly
immediately following such merger, consolidation, or reorganization, at least 75
percent of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation, or reorganization in
substantially the same proportion as their ownership of the voting securities
immediately before such merger, consolidation, or reorganization;


          (ii)        individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation, or reorganization constitute at least a majority of the board of
directors of the Surviving Corporation; and


          (iii)        no Person (other than (1) the Company or any Subsidiary
thereof, (2) any employee benefit plan (or any trust forming a part thereof)
maintained by the Company, any Subsidiary thereof, or the Surviving Corporation,
or (3) any Person who, immediately prior to such merger, consolidation, or
reorganization, had Beneficial Ownership of securities representing 25 percent
or more of the Voting Power) has Beneficial Ownership of securities representing
25 percent or more of the combined voting power of the Surviving Corporation’s
then outstanding voting securities;


          (B)        a complete liquidation or dissolution of the Company; or


          (C)         an agreement for the sale or other disposition of all or
substantially all of the assets of the Company to any Person (other than a
transfer to a Subsidiary of the Company).


          “Code”means the Internal Revenue Code of 1986, as amended and in
effect from time to time.


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 13  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          “Company” means JLG Industries, Inc., and any successor to JLG
Industries, Inc. Employment with the Company includes employment with any
corporation, partnership, or other organization required to be aggregated with
the Company under sections 414(b) and (c) of the Code.


          “Compensation Committee” means the Compensation Committee of the Board
of Directors.


          “Disability Retirement Benefit” means the benefit described in Section
4.5.


          “Disabled” means entitled to receive benefits under a long-term
disability plan maintained by the Company.


          “Early Retirement Benefit” means the benefit described in Section 4.3.


          “Effective Date” means June 1, 1995.


          “Election Contest” means an election contest described in Rule 14a-11
promulgated under the Securities Exchange Act.


          “Eligible Executive” means an employee of the Company who is an
officer of the Company or who holds any other key position designated by the
Compensation Committee in its sole discretion.


          “Final Average Compensation” has the meaning assigned to that term in
Section 3.3 or Appendix A, whichever is applicable.


          “Incumbent Board” means individuals who, as of the close of business
on the Effective Date, are members of the Board of Directors; provided that, if
the election, or nomination for election by the Company’s shareholders, of any
new director was approved by a vote of at least 75 percent of the Incumbent
Board, such new director shall, for purposes of the Plan, be considered as a
member of the Incumbent Board; provided further that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of either an actual or threatened Election Contest or other
actual or threatened Proxy Contest, including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest.


          “Late Retirement Benefit” means the benefit described in Section 4.2.


          “Late Retirement Date” means the first day of the month following the
month in which a Participant retires from service with the Company, if he
retires from service with the Company after his Normal Retirement Date.


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 14  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          “Non-Control Acquisition” means an acquisition by (1) an employee
benefit plan (or a trust forming a part thereof) maintained by (A) the Company
or (B) any of its Subsidiaries, (2) the Company or any of its Subsidiaries, or
(3) any Person in connection with a Non-Control Transaction.


          “Non-Control Transaction” means any transaction described in clauses
(4)(A)(i) through (iii) of the definition of “Change in Control.”


          “Normal Retirement Benefit” means the benefit described in Section
4.1.


          “Normal Retirement Date” means the first day of the month following
the month in which a Participant reaches age 62, unless a Change in Control
occurs, in which case Normal Retirement Date means the first day of the month
following the month in which the Participant reaches age 60. In the case of a
Participant who dies before reaching his Normal Retirement Date, Normal
Retirement Date means the day on which the Participant would have reached his
Normal Retirement Date had he not died.


          “Participant” means a member of a select group of management or highly
compensated employees of the Company who has become a participant in the Plan
under Section 2.


          “Person” means any individual, firm, corporation, partnership, joint
venture, association, trust, or other entity.


          “Plan” means the JLG Industries, Inc. Supplemental Executive
Retirement Plan as set forth in this document.


          “Preretirement Death Benefit” means the benefit described in Section
5.1.


          “Prior Plan” means an individual agreement (customarily denominated a
“Deferred Compensation Benefit Agreement”) between the Company and the employee
that provides for unfunded deferred compensation benefits and certain other
benefits specified in the agreement.


          “Proxy Contest” means a solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors.


          “Retirement Benefit” means a Normal Retirement Benefit, a Late
Retirement Benefit, an Early Retirement Benefit, a Vested Retirement Benefit, or
a Disability Retirement Benefit.


          “Section” means a section of this Plan. For example, a reference to
Section 2 includes a reference to Sections 2.1 through 2.3, while a reference to
Section 2.1 is intended as a reference to Section 2.1 only.


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 15  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          “Securities Exchange Act” means the Securities Exchange Act of 1934,
as amended and in effect from time to time.


          “Securities Law Affiliate” means an “affiliate” as defined for
purposes of Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act.


          “Single Life Annuity” means an annuity payable in equal monthly
installments to a Beneficiary, beginning with the calendar month in which the
Beneficiary’s Benefit Starting Date occurs and ending with the calendar month in
which the Beneficiary dies. The Single Life Annuity payable to a Beneficiary
will be the Actuarial Equivalent of the Preretirement Death Benefit that the
Beneficiary could have elected to receive in the form of a Ten-Year Certain
Fixed Annuity beginning on the same day.


          “Social Security Retirement Age” means the earliest age at which the
Participant is entitled to begin receiving federal Social Security old-age
benefits. In the case of a Participant who dies before reaching his Social
Security Retirement Date, Social Security Retirement Date means the day on which
the Participant would have reached his Social Security Retirement Date had he
not died.


          “Subsidiary” of any Person means any corporation or other entity of
which at least 80 percent (or such lesser percentage as the Administrative
Committee may determine) of the voting power of the voting equity securities or
voting interest therein is owned, directly or indirectly, by such Person.


          “Surviving Corporation” means a corporation resulting from a merger,
consolidation, or reorganization described in paragraph (4)(A)(i) of the
definition of “Change in Control.”


          “Ten-Year Certain Fixed Annuity” means an annuity payable in 120
monthly installments that are equal to the first 120 monthly installments that
would have been paid to the Participant (had he not died) under a Ten-Year
Certain Life Annuity that began on the Beneficiary’s Benefit Starting Date. The
120 monthly installments will be paid to the Beneficiary, unless the Beneficiary
dies before all 120 monthly installments have been paid, in which case the
Actuarial Present Value of the remaining installments will be paid to the
Beneficiary’s Beneficiary in an immediate lump sum.


          “Ten-Year Certain Joint & Survivor Annuity” means an annuity payable
in equal monthly installments to the Participant, beginning with the calendar
month in which his Benefit Starting Date occurs and ending with the calendar
month in which he dies, and thereafter in equal monthly installments of the same
or a lesser amount to his surviving Beneficiary (if any), beginning with the
calendar month following the calendar month in which he dies and ending with the
calendar month in which the Beneficiary dies, provided that if the Participant
and his Beneficiary both die before the end of the 120-month period that begins
on the Participants Benefit Starting Date, the Actuarial Present Value of the
additional monthly installments that would have been paid to the last to survive
of the Participant and his Beneficiary (had the last survivor not died until the
end of the 120-month period) will be paid in an immediate lump sum to the
executor of the last survivor’s will or the administrator of the last survivor’s
estate. At the time he elects a Ten-Year Certain Joint & Survivor Annuity, the
Participant must designate a named natural person as his Beneficiary and must
specify whether the monthly amount payable to the Beneficiary will be 50 or 100
percent of the monthly amount payable to him under the Ten-Year Certain Joint &
Survivor Annuity. After his Benefit Starting Date, the terms of his election may
not be changed or revoked.


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 16  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          “Ten-Year Certain Life Annuity” means an annuity payable in monthly
installments to the Participant, beginning with the calendar month in which his
Benefit Starting Date occurs and ending with the calendar month in which he
dies, provided that if he dies before the end of the 120-month period that
begins on his Benefit Starting Date, the monthly installments will be continued
to his Beneficiary, beginning with the calendar month following the calendar
month in which the Participant dies and ending with the calendar month in which
the 120-month period ends. Except as required under Section 3.4(e) and (f), the
monthly installments payable under a Ten-Year Certain Life Annuity will be equal
in amount.


          “Year of Service” has the meaning assigned to that term under the JLG
Industries, Inc. Employees’ Retirement Savings Plan. To the extent the Company
awards any additional service credit under the JLG Industries, Inc. Employees’
Retirement Savings Plan beyond the service required to be credited for vesting
purposes under the savings plan, the additional service shall count as Years of
Service under this Plan only to the extent expressly provided in a written
resolution of the Board of Directors.


          “Vested Retirement Benefit” means the benefit described in Section
4.4.


          “Voting Power” means the voting power of all securities of the Company
then outstanding generally entitled to vote for the election of directors of the
Company.



SECTION 9.     CODE SECTION 409A GRANDFATHERING PROVISIONS.

         9.1.    General Grandfathering Rule. Retirement Benefits shall be
grandfathered to the maximum extent permitted pursuant to Code Section 409A,
subject to this Section 9.

--------------------------------------------------------------------------------

JLG Industries, Inc. Page 17  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


         9.2.    409A Grandfathered Benefit Amount. A Participant’s 409A
grandfathered benefit amount is the Actuarial Present Value of the Participant’s
vested Accrued Benefit, as described in Section 3 or Appendix A, whichever is
applicable, as of December 31, 2004, which amount shall be determined in
accordance with Treasury Regulation 1.409A-6(a)(3) as of each date such benefit
is valued for purposes of determining the Executive’s 409A grandfathered benefit
amount. The Actuarial Present Value of the required reductions described in
Section 3.4 or Appendix A, as applicable, shall also be determined as of
December 31, 2004, and other applicable valuation dates, for purposes of this
determination. For purposes of calculating the Actuarial Present Value of the
Participant’s 409A grandfathered benefit amount, actuarial assumptions used
shall be the same as those used to determine Actuarial Present Value under the
Plan, treating each valuation date as a Benefit Starting Date for purposes of
that definition.

         9.3.    Payment of Grandfathered Benefit Amount. The Retirement
Benefits attributable to a Participant’s 409A grandfathered benefit amount shall
be paid at such times and in such form as permitted by the terms of the Plan as
in effect on October 1, 2004, which terms and conditions shall not be materially
amended after that date.

         9.4.    409A Non-Grandfathered Benefit Amount. A Participant’s 409A
non-grandfathered benefit amount is the Actuarial Present Value of the
Participant’s Accrued Benefit hereunder less the Participant’s 409A
grandfathered benefit amount, as of each date such benefit is valued for
purposes of determining the non-grandfathered amount, determined in the same
manner and with the same actuarial assumptions that are used in the calculation
of the 409A grandfathered benefit amount. Notwithstanding any other provisions
of the Plan to the contrary, the Retirement Benefits attributable to a
Participant’s 409A non-grandfathered benefit amount (“Non-Grandfathered
Retirement Benefits”) shall be paid in accordance with the following terms and
conditions:

          (a)        Non-Grandfathered Retirement Benefits shall be deemed to be
part of a nonaccount balance plan of deferred compensation for purposes of Code
Section 409A requirements.


          (b)        Non-Grandfathered Retirement Benefits shall be payable
commencing at the following times and in the indicated form of payment:


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 18  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

Distribution Event

--------------------------------------------------------------------------------

Timing of Payment of Non-
Grandfathered Retirement
Benefits

--------------------------------------------------------------------------------

Form of Payment of Non-
Grandfathered Retirement
Benefits

--------------------------------------------------------------------------------

Separation from Service with Payment of benefits commences on the Payment is to
be in one of the entitlement to Non-Grandfathered first day of the seventh month
following forms of annuity payment: Retirement Benefits; age 55 is following the
month in which the Ten-Year Certain Fixed attained before or after Separation
Separation from Service requirement Ten-Year Certain Joint and from Service. has
been met or, if later, age 55 is Survivor attained. Ten-Year Certain Life
Participant shall select the form of annuity under Plan rules. Each annuity
shall be of Actuarial Equivalent value as to the other forms and meet the
requirements of Code Section 409A and Treasury Regulation 1.409A-2(b)(2)(ii).

--------------------------------------------------------------------------------

Death before Benefit Starting Date Section 5.1, Lump Sum Benefit, Payment is to
be in the form of a governs payment of the Participant’s single lump sum payment
to the preretirement death benefit Participant’s Beneficiary. attributable to
the Participant’s Non-Grandfathered Retirement Benefits, but a Beneficiary who
is the surviving spouse of the Participant is not entitled to make an annuity
election under Section 5.2 with respect to such amount.

--------------------------------------------------------------------------------


          (c)        Plan provisions shall provide guidance for the
administration of the Plan with respect to Non-Grandfathered Retirement Benefits
to the extent they are consistent with the requirements of this Section 9.


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 19  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          (d)        The term “Separation from Service” means, as to each
Participant, the termination of employment of such Participant with the Company
and all of its 409A affiliates or, if the Participant continues to provide
services following his or her termination of employment, such later date as is
considered a separation from service from the Company and its 409A affiliates
within the meaning of Code Section 409A. Specifically, if the Participant
continues to provide services to the Company or a 409A affiliate in a capacity
other than as an employee, such shift in status is not automatically a
Separation from Service. Termination of employment, for this purpose, means a
termination of employment of the Participant when the Company and the
Participant reasonably anticipate that no further services will be performed by
the Participant for the Company and its 409A affiliates or that the level of
bona fide services the Participant will perform as an employee of the Company
and its 409A affiliates will permanently decrease to no more than 20 percent of
the average level of bona fide services performed by the Participant (whether as
an employee or independent contractor) for the Company and its 409A affiliates
over the immediately preceding 36-month period (or such lesser period of
services). The Participant’s termination of employment shall be presumed not to
occur where the level of bona fide services performed by the Participant for the
Company and its 409A affiliates continues at a level that is 50 percent or more
of the average level of bona fide services performed by the Participant (whether
as an employee or independent contractor) for the Company and its 409A
affiliates over the immediately preceding 36-month period (or such lesser period
of service). No presumption applies to a decrease in services that is more than
20 percent but less than 50 percent, and in such event, whether the Participant
has had a termination of employment will be determined in good faith by the
Company based on the facts and circumstances in accordance with Code Section
409A. Notwithstanding the foregoing, if the Participant takes a leave of absence
for purposes of military leave, sick leave or other bona fide leave of absence,
then the Participant will not be deemed to have incurred a Separation from
Service for the first six months of the leave of absence or, if longer, for so
long as the Participant’s right to reemployment is provided either by statute or
by contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six months, where such
impairment causes the Participant to be unable to perform the duties of his or
her position of employment or any substantially similar position of employment,
the leave may be extended for up to 29 months without causing a termination of
employment. The term “409A affiliate” means each entity that is required to be
included in the Company’s controlled group of corporations within the meaning of
Section 414(b) of the Code, or that is under common control with the Company
within the meaning of Section 414(c) of the Code; provided, however, that the
phrase “at least 50 percent” shall be used in place of the phrase “at least 80
percent” each place it appears therein or in the regulations thereunder.


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 20  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          (e)        Within thirty (30) days after the Participant has incurred
a Separation from Service with entitlement to Non-Grandfathered Retirement
Benefits and attained at least age fifty-five (55), the Administrative Committee
shall provide to the Participant an Annuity Election Form that includes periodic
payment values for such benefit to be paid over the available periods, to the
extent applicable. The Participant may request alternative annuity calculations
based on other appropriate assumptions or joint annuitants at any time after
receiving the Annuity Election Form and before payments of the annuity commence.
The completed Annuity Election Form, together with any required proof of birth
dates requested by the Administrative Committee, must be filed with the
Committee not later than two (2) weeks prior to the annuity payment commencement
date in order to be effective. If a complete and timely Annuity Election Form is
not filed with the Administrative Committee, then periodic annuity payments
shall be made for the life expectancy of the Participant on a Ten-Year Certain
and Life basis. The form of annuity payment may not be changed after annuity
payments have commenced.


         9.5.    Compliance with Internal Revenue Code Section 409A. The Company
intends the terms of the Plan to be in compliance with Section 409A of the Code.
The Company does not guarantee the tax treatment or tax consequences associated
with any payment or benefit, including but not limited to consequences related
to Section 409A of the Code. To the maximum extent permissible, any ambiguous
terms of this Agreement shall be interpreted in a manner which avoids a
violation of Section 409A of the Code. If any amount of a Participant’s 409A
non-grandfathered benefit amount may be includible in income under Code Section
409A, the Administrative Committee shall, in consultation with the Participant,
modify the terms of the Plan applicable to such affected Participant’s benefits
in the least restrictive manner reasonably available to comply with the
provisions of Code Section 409A, taking into account any other applicable Code
provisions and without diminution in the value of the payments to the
Participant or the Participant’s Beneficiary. In order to avoid an additional
tax on payments that may be payable or benefits that may be provided under the
Plan and that constitute deferred compensation that is not exempt from Section
409A of the Code, each Participant shall make a reasonable, good faith effort to
collect any payment or benefit to which the Participant believes the Participant
is entitled hereunder no later than 90 days after the latest date upon which the
payment could have been made or benefit provided under the Plan, and if the
payment or benefit is not paid or provided, then the Participant shall take
further enforcement measures within 180 days after such latest date.

JLG INDUSTRIES, INC.

Attest: __________________________________ By:
__________________________________
Title: __________________________________ Title:
__________________________________

--------------------------------------------------------------------------------

JLG Industries, Inc. Page 21  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------



APPENDIX A


ACCRUED BENEFIT OF PARTICIPANTS BEFORE SEPTEMBER 6, 2000

         A.1.    Introduction. The Plan was amended effective September 6, 2000,
to change the formula for determining the Accrued Benefit of individuals who
first became Participants on or after September 6, 2000. The Accrued Benefit of
individuals who first became Participants before September 6, 2000 (“Prior
Participants”) continues to be determined under the formula in effect before the
amendment. This Appendix A describes the method of determining the Accrued
Benefit of Prior Participants. Except as provided in Appendix A, Prior
Participants remain subject to the regular provisions of the Plan, as amended
from time to time.

         A.2.    Definitions. A Prior Participant’s Accrued Benefit under the
Plan is a monthly benefit equal to the Applicable Percentage of his Final
Average Compensation, payable in the form of a Ten-Year Certain Life Annuity
beginning on his Normal Retirement Date, and reduced in accordance with Section
A.5. Actuarial Equivalence under Section A.5 will be determined as of the Prior
Participant’s Normal Retirement Date, and the resulting benefit will be
expressed in the form of a Ten-Year Certain Life Annuity beginning on the Prior
Participant’s Normal Retirement Date.

         A.3.    Applicable Percentage. A Prior Participant’s Applicable
Percentage is the percentage specified by the Compensation Committee with
respect to the Prior Participant for purposes of the Plan and reflected in the
written agreement between the Company and the Prior Participant executed in
accordance with Section 2.3.

         A.4.    Final Average Compensation. A Prior Participant’s Final Average
Compensation is one-twelfth the average of his Annual Compensation for the 2
consecutive or nonconsecutive calendar years during which the average of his
Annual Compensation is the highest. The Annual Compensation of a Prior
Participant for a calendar year is the amount of the Prior Participant’s base
salary for the calendar year and the amount of any cash bonus paid to him in the
calendar year, each including (i) amounts that are contributed, at the election
of a Prior Participant, on behalf of the Prior Participant to a cafeteria plan
or a cash or deferred arrangement and not included in the Prior Participant’s
gross income for federal income tax purposes by reason of section 125 or
402(e)(3) of the Code and (ii) compensation deferred under the JLG Industries,
Inc. Executive Deferred Compensation Plan (or any successor thereto). Annual
Compensation earned more than 10 years before the year in which the Prior
Participant’s employment with the Company terminates is ignored. Annual
Compensation does not include any amount realized as a result of the grant,
modification, or exercise of a stock option.

--------------------------------------------------------------------------------

JLG Industries, Inc. Page 22  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


         A.5.    Required Reductions. The monthly installments otherwise
included in a Prior Participant’s Accrued Benefit will be reduced as follows:

          (a)        First, each monthly installment will be reduced by the
monthly amount of a benefit that is the Actuarial Equivalent of all
employer-provided benefits the Prior Participant has received, is receiving, or
is expected to receive under any defined benefit plan (other than this Plan),
regardless of whether the defined benefit plan is maintained by the Company or
another employer, including an unrelated employer. Employer-provided benefits
provided to an alternate payee under a domestic relations order will be treated
as if they were provided to the Prior Participant.


          (b)        Second, each monthly installment will be further reduced by
the monthly amount of a benefit that is the Actuarial Equivalent of all
employer-provided account balances accumulated on the Prior Participant’s behalf
under any defined contribution plan, regardless of whether the defined
contribution plan is maintained by the Company or another employer, including an
unrelated employer. Employer-provided account balances do not include any
portion of an account balance attributable to salary reduction contributions
made by the Prior Participant, regardless of whether the contributions are made
on a pre-tax or an after-tax basis. Account balances will be determined as of 30
days before the Prior Participant’s Benefit Starting Date. Distributions
previously made from the Prior Participant’s accounts will be taken into
account, plus interest from the date of distribution. Employer-provided account
balances provided to an alternate payee under a domestic relations order will be
treated as if they were provided to the Prior Participant.


          (c)        Third, each monthly installment will be further reduced by
the monthly amount of a benefit that is the Actuarial Equivalent of the Prior
Participant’s Company Contribution Subaccount (within the meaning of the JLG
Industries, Inc. Executive Deferred Compensation Plan), if any, and any
investment return (or loss) credited to such subaccount pursuant to section 3.3
of such plan. The balance in the Prior Participant’s subaccount will be
determined as of 30 days before the Prior Participant’s Benefit Starting Date.
Previous distributions attributable to the Prior Participant’s accounts will be
taken into account, plus interest from the date of distribution.


          (d)        Fourth, after the preceding reductions have been made, each
monthly installment that is scheduled to be made after the Prior Participant
reaches Social Security Retirement Age will be further reduced by one-half the
monthly amount of the federal Social Security old-age benefit he is entitled to
begin receiving on his Social Security Retirement Age.


--------------------------------------------------------------------------------

JLG Industries, Inc. Page 23  Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------


          (e)        Fifth, if the Prior Participant elects to begin receiving
benefits before his Normal Retirement Date, the monthly installment resulting
after the preceding reductions have been made will be further reduced by
one-half of one percent for each month during which benefits are scheduled to be
paid before his Normal Retirement Date.


          (f)        Sixth, after the preceding reductions have been made, the
resulting monthly installment will be further reduced by multiplying it by the
Prior Participant’s Vested Percentage. The Vested Percentage is 100 percent in
the case of a Prior Participant with 5 or more Years of Service, 75 percent in
the case of a Prior Participant with 4 but less than 5 Years of Service, 50
percent in the case of a Prior Participant with 3 but less than 4 Years of
Service, 25 percent in the case of a Prior Participant with 2 but less than 3
Years of Service, and zero percent in the case of a Prior Participant with less
than 2 Years of Service. A Prior Participant is deemed to have completed 5 Years
of Service if he dies or becomes Disabled, or if a Change in Control occurs,
before his Benefit Starting Date.


          (g)        Seventh, after the preceding reductions have been made,
each monthly installment made during a month for which the Prior Participant
receives benefits under a long-term disability plan maintained by the Company
will be further reduced by the amount of the employer provided long-term
disability benefit he receives for that month.
